Citation Nr: 1638666	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-43 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for headaches. 

2. Entitlement to service connection for an acquired psychiatric disorder.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus. 

5. Entitlement to service connection for a back disorder.

6. Entitlement to service connection for a bilateral knee disorder.

7. Entitlement to service connection for a bilateral foot disorder. 

8. Entitlement to service connection for a stomach disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1986 to June 1988.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

This matter came before the Board in March 2014, at which time the Board remanded for VA examinations for each disability, a reply from the Social Security Administration (SSA) regarding the Veteran's records, and the RO to notify the Veteran that her private medical records were unavailable and that she should provide any records she maintains to the RO.  A negative reply from the SSA was associated with the record in March 2014 and the Veteran was provided with appropriate notice in March 2014 and April 2014 about all unavailable records.  While the Veteran was afforded with the requested VA examinations in April 2014, several of the opinions were inadequate and failed to comply with the Board's remand directions.  A remand thus remains necessary to rectify these deficiencies.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of service connection for the back, bilateral knee, bilateral foot, and stomach disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's tension headaches condition is etiologically related to service. 

2. The Veteran's depression began in or is otherwise related to service. 

3. The Veteran's right ear hearing loss was noted at entrance to service and did not worsen during service. 

4. The Veteran does not have left ear hearing loss for VA compensation purposes. 

5. The Veteran's tinnitus was not noted on the service enlistment examination, nor is there clear and unmistakable evidence that it preexisted service.  

6. The Veteran's tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for headaches have been met.  38 U.S.C.A. 
§§ 1131, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.655 (2015).

2. The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1131, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§ 3.159, 3.303, 3.655 (2015).

3. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.655 (2015).



4. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1131, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b). When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

When the veteran is presumed sound at entrance, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  See id.

Alternatively, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government to show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn, 25 Vet. App. at 235 ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306 (b). 

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Headaches Analysis

The Veteran contends that she experiences severe and chronic headaches that onset in service.  In December 2008, she stated that she treated her headache condition with anti-inflammatory drugs and that, since separation from service, her headaches occur more frequently and are disabling.  In her February 2010 Notice of Disagreement, the Veteran stated that she began to experience headaches in service but did not attend sick call for these complaints because she did not want to be labeled as malingering. 

The Veteran's service records, which appear to be complete, are associated with the record.  In the June 1986 Report of Medical History, the Veteran reported that she had no history of frequent or severe headaches, but that she did have a history of a head injury, which occurred in 1969.  The entrance examination showed normal results for the neurological evaluation.  

In the June 1988 Report of Medical History from service separation, the Veteran reported experiencing frequent and severe headaches but no head injury other than the injury that occurred in 1969.  In the physician's comments section, it was noted that the Veteran had tension headaches.  The neurological portion of the clinical evaluation was normal.  The Veteran contended in her October 2010 substantive appeal, however, that she did not receive a neurological examination in service.  Moreover, the entire clinical evaluation shows normal results, although the service treatment records evidence numerous abnormalities, including foot and back problems.  Thus, the Board does not find that the June 1988 separation examination is highly probative evidence.  

The Veteran was afforded a VA examination for her headaches in April 2014.  The examiner noted that the Veteran was diagnosed with tension headaches in 1986 and that she takes anti-inflammatory medication to treat her condition.  He further noted that she has characteristic prostrating attacks of migraine/non-migraine headache pain at least once every month.  He concluded, however, that the Veteran had no injuries in service that would cause this condition and it is most likely due to age, weight, and activities.  The examiner did not address, however, the discrepancy between the date of diagnosis and his conclusion and the Board has thus accorded little probative value to this opinion. 

In consideration of the medical and lay evidence, the Board finds that the Veteran's headaches began in service.  The Board finds the Veteran's contention that her chronic, severe headaches began in service is credible, as well as her statement that she only reported to sick call for more serious injuries.  The Veteran's service records only show treatment for serious conditions, including chronic joint pain and severe hearing loss in the right ear.  Additionally, the Board finds that the Veteran's reports of medical history from 1986 and 1988 are probative.  The reports are detailed and are mostly supported by the service treatment records evidence, and the Board finds that they are competent and credible pieces of evidence.  The Board thus finds that the Veteran is entitled to service connection for her headaches. 

Service Connection for an Acquired Psychiatric Disorder Analysis

The Veteran contends that her depression is related to service.  Specifically, in her December 2008 statement in support of her claim, the Veteran stated she entered service mentally fit.  During the course of her service, she stated that she was constantly dealing with bouts of depression due to chronic pain, including chronic headaches and tinnitus.  In her October 2010 substantive appeal, the Veteran stated that she did not visit sick call or complain about illnesses or injuries unless they were extremely painful because she was expected to set an example as the eldest female in her units and as a section leader. 

The Veteran's service records, which appear to be complete, are associated with the record.  In the June 1986 Report of Medical History, the Veteran reported that she had no history of depression, excessive worry, or nervous trouble of any sort and her clinical evaluation reported normal psychiatric results.  In April 1988, the Veteran was consulted regarding several joint complaints.  The consultation report noted that the Veteran denied depression but that she felt somewhat isolated.  There are no other records regarding mental health symptoms in the Veteran's service treatment records.  At separation from service, in her June 1988 Report of Medical History, the Veteran reported that she had experienced depression or excessive worry.  

The Veteran was afforded a VA mental disorders examination in April 2014 during which she was diagnosed with major depressive disorder.  The Veteran reported that, despite having a strong and supportive marriage, she experienced almost complete social isolation with little interest and great discomfort in most social activities.  The examiner opined that the Veteran's depression had its onset in service and appeared to be the direct result of "discouragement, demoralization, and ultimately depression due to chronic pain conditions" including the Veteran's headaches. 

In consideration of the medical and lay evidence, the Board finds that the Veteran's current diagnosis of depression is related to service.  The Board found the Veteran's competent statements regarding her depressive symptoms in service to be credible, as well as her explanation as to why her treatment records did not document complaints of or treatment for depression.  Moreover, the Veteran did report feeling isolated during service and the medical evidence shows that social isolation is a primary symptom of her current depression.  The Board also found the Veteran's service separation Report of Medical History and the April 2014 VA opinion probative.   Thus, service connection for depression is granted. 

Service Connection for Right Ear Hearing Loss 

The Veteran contends that her right ear hearing loss, which she acknowledges preexisted service, worsened during service due to her work as a diesel engine repairman and constant exposure to loud noises from the ships' engines.  

Service records show that the Veteran reported right ear hearing loss that began in 1983 on her June 1986 Report of Medical History.  The Veteran's June 1986 entrance examination noted an abnormality associated with the right ear.  The entrance audiogram shows that her pure tone thresholds, in decibels, were 25 (500 Hertz), 25 (1000 Hertz), 45 (2000 Hertz), 55 (3000 Hertz), and 65 (4000 Hertz), and she was consequently given an H2 hearing profile. Thus, the Veteran's right ear hearing loss was "noted" at service entrance and the evidence must show that there was an increase in the disability during service to trigger the presumption of aggravation.  See 38 U.S.C.A. § 1153.  

The Veteran was afforded several audiological evaluations in service.  In a November 1986 audiological examination, the Veteran's right ear pure tone thresholds, in decibels, were as follows: 25 (500 Hertz); 30 (1000 Hertz); 45 (2000 Hertz); 60 (3000 Hertz); and 70 (4000 Hertz).  At the examination, the Veteran reported that she had five separate spells of feeling hot, tinnitus, dizziness, and hearing loss from September to October 1983.  Since that time, the Veteran reported experiencing worsening right ear hearing loss and some non-distinct equilibrium issues as well as occasional tinnitus in the right ear.  

At a July 1987 audiological examination, the examiner reported that the Veteran's right ear hearing loss had improved since entry into service.  He noted that the right ear was stable, but that the Veteran is right-handed and has a positive history of shooting rifles and handguns, and ordered detailed hearing surveillance and double hearing protection.  The Veteran's pure tone thresholds, in decibels, were as follows: 25 (500 Hertz); 25 (1000 Hertz); 35 (2000 Hertz); 50 (3000 Hertz); and 70 (4000 Hertz).

In a February 1988 audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows: 15 (500 Hertz); 20 (1000 Hertz); 35 (2000 Hertz); 55 (3000 Hertz); and 65 (4000 Hertz).  At a March 1988 audiology consultation, double hearing protection was ordered due to the likelihood that the Veteran's position as an engineman could cause progression of hearing loss.  The separation audiogram audiological evaluation, conducted in June 1968, shows that the Veteran's pure tone thresholds, in decibels, were as follows: 15 (500 Hertz); 20 (1000 Hertz); 35 (2000 Hertz); 55 (3000 Hertz); and 65 (4000 Hertz).   

The Veteran was afforded a VA audiological examination in April 2014.  The Veteran's pure tone thresholds, in decibels, were as follows: 75 (500 Hertz); 80 (1000 Hertz); 70 (2000 Hertz); 60 (3000 Hertz); and 85 (4000 Hertz).  Her speech discrimination score was 0 percent.  The audiologist concluded that the Veteran's right ear hearing loss preexisted service and remained unchanged throughout active duty.  She stated that, while the Veteran's military occupational specialty was considered at a higher probability for noise exposure, thresholds were evaluated at induction and separation and did not demonstrate any significant change during the period of active service.  Moreover, she stated that the service records showed no significant changes in hearing thresholds greater than normal measurement variability during active military service.  She rationalized that the Veteran's current asymmetrical hearing loss is extremely atypical for a noise-induced hearing loss, and is more likely due to the Veteran's 1969 head injury, familial/genetic hearing loss, viral infection, or an autoimmune disorder.  

The Board finds that the evidence does not show that the Veteran's right ear hearing loss worsened during service sufficient to trigger the presumption of aggravation.  In making this determination, the Board relied heavily on the numerous audiological examinations conducted during service.  In short, from service entrance to service separation, the Veteran's right ear hearing loss improved or remained the same.  Although the Veteran's duties in service put her at risk for noise exposure that could cause acoustic trauma, the Veteran was afforded double hearing protection methods to protect against hearing loss and the audiological evaluations objectively do not show worsening occurred.  The Board also relied on the April 2014 VA opinion, which was thorough and addressed all relevant considerations, in determining that any variances in the Veteran's audiograms were due to normal measurement variability and that the Veteran's right ear hearing remained unchanged during service.    

The Board considered the Veteran's statements that her right ear hearing loss worsened in service.  While the Veteran is competent to report observable symptomatology, such as hearing loss, determining the specific severity of hearing loss over time requires diagnostic testing.  Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the service audiological examinations are more probative in this regard, particularly here where the Veteran underwent five audiological examinations during her two years in service and the examinations consistently showed no evidence of worsening. 

Because the evidence does not show that the Veteran's preexisting right ear hearing loss worsened in service, the presumption of aggravation does not apply and service connection must be denied.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection for Left Ear Hearing Loss Analysis

The Veteran contends that her current left ear hearing loss was caused by service, specifically due to her work as a diesel engine repairmen and constant exposure to loud noises from the ships' engines.  Unlike the Veteran's right ear hearing loss, the Veteran's left ear hearing was normal at entrance to service.  Thus, the presumption of soundness applies and the claim for direct service connection will be analyzed accordingly. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

At entrance, the Veteran's service records show that her pure tone thresholds for her left ear, in decibels, were as follows: 5 (500 Hertz); 0 (1000 Hertz); 5 (2000 Hertz); 0 (3000 Hertz); and 0 (4000 Hertz).  In November 1986, the Veteran's left ear pure tone thresholds, in decibels, were as follows: 5 (500 Hertz); 0 (1000 Hertz); 15 (2000 Hertz); 0 (3000 Hertz); and 0 (4000 Hertz).  In July 1987, the Veteran's left ear pure tone thresholds, in decibels, were as follows: 5 (500 Hertz); 0 (1000 Hertz); 10 (2000 Hertz); 0 (3000 Hertz); and 0 (4000 Hertz).  In February 1988, the Veteran's left ear pure tone thresholds, in decibels, were as follows: 5 (500 Hertz); 0 (1000 Hertz); 10 (2000 Hertz); -5 (3000 Hertz); and 0 (4000 Hertz).  At separation from service in June 1988, the Veteran's left ear pure tone thresholds, in decibels, were as follows: 5 (500 Hertz); 0 (1000 Hertz); 10 (2000 Hertz); -5 (3000 Hertz); and 0 (4000 Hertz).  

In August 2009, the Veteran was afforded a VA audiological examination.  Although the Board previously determined the VA examiner's opinions were inadequate, the objective results are still relevant.  The Veteran's left ear pure tone thresholds, in decibels, were as follows: 25 (500 Hertz); 25 (1000 Hertz); 25 (2000 Hertz); 20 (3000 Hertz); and 20 (4000 Hertz).  

The Veteran was afforded another VA audiological examination in April 2014.  The Veteran's left ear pure tone thresholds, in decibels, were as follows: 25 (500 Hertz); 25 (1000 Hertz); 20 (2000 Hertz); 20 (3000 Hertz); and 25 (4000 Hertz).  Her speech discrimination score was 96 percent.  

The medical evidence does not show that the Veteran has hearing loss in her left ear for VA compensation purposes.  Although the most recent examination took place in April 2014, the Veteran's left ear hearing thresholds remained constant from August 2009 to April 2014, and there is otherwise no evidence in the record that the Veteran's left ear hearing loss has worsened since 2014.  VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995).  As the Veteran has not asserted, and the evidence does not otherwise show, that her left ear hearing loss has materially worsened since the April 2014 evaluation, a new examination is unnecessary in this case.  See 38 C.F.R. §§ 3.326, 3.327 (new examinations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Because the evidence does not show that the Veteran's left ear hearing loss meets VA disability requirements, service connection must be denied.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection for Tinnitus Analysis

The Veteran contends that her current bilateral tinnitus was caused by service.  Specifically, she contends that she did not experience ringing, buzzing, or high pitched noises in her ears until she was in service due to her responsibilities as a diesel engine repairman and constant exposure to loud noises from the ships' engines.  

Service records show that the Veteran reported having hearing loss but no dizziness, fainting spells, or ear trouble on her entrance Report of Medical History.  Her entrance examination shows that she had normal hearing limits for the left ear and mild to severe hearing loss for the right ear.  Tinnitus was not noted. 

At a November 1986 audiology evaluation, the Veteran reported that she had five separate spells of feeling hot, tinnitus, dizziness, and hearing loss from September to October 1983.  Since that time, the Veteran reported experiencing worsening right ear hearing loss and some non-distinct equilibrium issues as well as occasional tinnitus in the right ear.  A visit with an otologist was recommended.  

In July 1987, the Veteran was referred from audiology for a consultation regarding the Veteran's preexisting right ear hearing loss.  At that time, the Veteran reported hearing a sensation similar to the ocean or listening to a sea shell, but the treating provider noted that she denied true tinnitus or vertigo.  The provider also noted that the Veteran has a positive history of shooting rifles and handguns, and is right-handed.   

At separation from service, the Veteran reported that she had hearing loss, but no dizziness, fainting, or ear trouble.  Tinnitus was not reported.  Although the separation clinical evaluation shows normal results for the Veteran's ears and eardrums, the Board does not find that it is highly probative evidence due to its failure to note known abnormalities at separation. 

The Veteran was afforded a VA audiology examination in August 2009.  At that examination, the Veteran reported first noticing her tinnitus in 1989 while working as a cashier.  In April 2014, the Veteran was afforded another VA audiology examination.  The examiner concluded that there is "clear and unmistakable evidence that the Veteran's . . . tinnitus for the right ear was present on enlistment and existed prior to entrance to active duty" and that the Veteran's tinnitus was less likely than not caused by or aggravated by military noise exposure.  In forming this opinion, the examiner relied on the Veteran's service records that show the Veteran reported experiencing tinnitus in 1983, before service.  The examiner, however, did not address that tinnitus was not noted on the entrance examination or Report of Medical History, nor provide an explanation why the Veteran's tinnitus was not aggravated by service.  Thus, the examiner's opinion in this regard is inadequate.  

Tinnitus was not noted at entrance to service and the Veteran is thus presumed sound with regards to tinnitus.  The Board finds that the medical evidence does not satisfy the clear and unmistakable standard necessary to rebut the presumption of soundness.  Although the November 1986 service record shows that the Veteran reported experiencing five separate episodes of tinnitus in 1983, the July 1987 service record shows that the Veteran denied experiencing "true tinnitus or vertigo."  Because it is not established by clear and unmistakable evidence that the Veteran's tinnitus preexisted service, the Veteran is presumed to have entered service in sound condition regarding tinnitus and the claim will be analyzed accordingly.

In addition to direct service connection provisions, service connection may be established by presumption pursuant to 38 C.F.R. § 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, tinnitus is included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

The Board finds that the medical and lay evidence has demonstrated a continuity of symptomatology that warrants presumptive service connection for tinnitus.  In July 1987, the Veteran reported hearing sounds that were similar to the ocean or listening to a sea shell.  The examiner noted that she denied experiencing "true tinnitus."  At service separation, the Veteran did not report tinnitus.  At her August 2009 VA examination, the Veteran credibly reported that she realized she was experiencing tinnitus in 1989 during her post-service employment as a cashier.  In light of the Veteran's service as an engineman, her July 1987 complaint of ocean sounds, and her testimony that she began experiencing tinnitus in 1989, the Board finds that presumptive service connection is warranted for her tinnitus. 




Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, private and VA medical treatment evidence, and the Veteran's statements.  The RO made several attempts to obtain outstanding private and SSA medical records, and associated negative responses with the record.  The Veteran was also afforded VA examinations in August 2009 and April 2014.  While the Board found the August 2009 medical opinion inadequate in March 2014, the accuracy of the audiological examination was not questioned.  Moreover, the April 2014 medical opinions regarding the Veteran's hearing loss, headaches, and mental disorder are adequate because they were based on a review of the Veteran's record, history, and symptomatology, included rationales, and made the necessary findings.  

Finally, all due process considerations have been met.  A Supplemental Statement of the Case was issued in August 2014 and no new and material evidence was associated with the record afterward.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist, as required by the VCAA. 



ORDER

Service connection for headaches is granted.

Service connection for an acquired psychiatric disorder is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

A Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.   Additionally, where VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  Unfortunately, the issues of service connection for a back disorder, a bilateral knee disorder, and a bilateral foot disorder must be remanded for adequate VA medical opinions that comply with the March 2014 Board decision.  

Regarding the Veteran's back claim, the Board instructed the RO to schedule a VA examination of the back and spine to determine the Veteran's current back/spine diagnoses and their likely etiology.  The examiner was instructed to list the Veteran's current back/spine diagnoses and etiologies, determine whether the conditions clearly and unmistakably existed prior to the Veteran's service and, if so, whether there was clear and unmistakable evidence that the Veteran's conditions were not aggravated by service.  The examiner was requested to specifically discuss the Veteran's in-service treatment for lower back pain in August 1987 and for arthralgia in April 1988. 

The Veteran was afforded a VA back conditions examinations in April 2014.  The VA examiner noted that the Veteran was diagnosed with a lumbosacral strain in August 1987.  The examiner also reported that diagnostic testing showed arthritis of the thoracolumbar spine and moderate disc space narrowing at L2-3, L3-4, L4-5, and L5-S1.  The examiner concluded that the Veteran's back disorders were less likely than not incurred in or caused by service because the Veteran had no injuries in service that would cause these conditions.  He opined that the Veteran's complaints are most likely due to age, weight, and activities.  The examiner did not address the Veteran's contentions that her disabilities stemmed from her duties aboard ship, including traversing one desk to another on steel grate flooring, or the Veteran's specific medical records showing treatment for low back pain and arthralgia.  Additionally, the examiner did not address whether clear and unmistakable evidence existed that the Veteran's back conditions preexisted service in light of the Veteran's entrance Report of Medical History and entrance examination referral for diagnostic testing, as well as the Veteran's August 1987 report that she had lower back trouble prior to joining service.   A remand is necessary to address these deficiencies. 

Regarding the Veteran's bilateral knee and foot claims, the Board instructed the RO to schedule a VA examination of the knees and feet to determine the Veteran's current diagnoses and their likely etiology.  The examiner was requested to determine whether the Veteran's service treatment records indicate that she was diagnosed with arthritis of the left knee or foot during service and specifically address the Veteran's in-service treatment for joint and foot pain in June 1987, April 1988, and May 1988.

The examiner noted that the Veteran was diagnosed with bilateral foot arthritis in 1987 and arthritis of the left knee in 1987.  For the history of the foot condition, the examiner noted that there was no injury and the Veteran's pain began in boot camp.  For the history of the knee condition, the examiner noted that the Veteran had knee pain during boot camp but no injury and currently has bilateral knee pain that is activity-related.  Diagnostic testing revealed that the Veteran had mild spurring at the first metatarsophalangeal joint in the right foot and minimal spurring along the plantar surface of the calcaneus in the left foot.  Regarding the knee, diagnostic testing did not show arthritis and revealed normal results.  The examiner concluded that the Veteran's bilateral knee and foot disorders were less likely than not incurred in or caused by service because the Veteran had no injuries in service that would cause these conditions.  He opined that the Veteran's complaints are most likely due to age, weight, and activities.

The examiner did not address the Veteran's contentions that her disabilities stemmed from her duties aboard ship, including traversing one desk to another on steel grate flooring, or the Veteran's specific medical records showing arthralgia, foot and knee pain treatment, mild narrowing of the medial joint compartment of the left knee, and possible degenerative joint disease of the feet.  It is also unclear what knee disorders the Veteran currently has, if any, and why the Veteran's current bilateral feet disorder is not related to service if diagnosed in 1987.  A remand is necessary to address these deficiencies. 

Regarding the Veteran's stomach condition claim, the examiner noted that the Veteran was diagnosed with gastritis in 1988, currently takes medication for gastritis, and experiences reflux.  In the medical history description, the examiner noted that the Veteran complained of stomach pain while taking many nonsteroidal anti-inflammatory drugs (NSAIDS) for joint pain.  The examiner concluded that the Veteran's stomach condition was less likely than not incurred in or caused by service because the Veteran had no injuries in service that would cause this condition.  He opined that the Veteran's complaints are most likely due to age, weight, and activities.  This is the generic explanation the examiner gave for all of the disabilities he examined and it does not explain why the Veteran's June 1988 gastritis diagnosis is not related to her current condition for which she takes medication.  Moreover, it is unclear whether the examiner related the Veteran's use of NSAIDS to her gastritis or that was the Veteran's own statement.  A remand is necessary to address these deficiencies. 


Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the examiner who conducted the April 2014 VA back examination or to another examiner if that individual is no longer available.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  Based on examination findings, medical principles, the Veteran's statements, and treatment records, the examiner should respond to the following:

(a) What are the Veteran's current diagnoses pertaining to the back or spine?

(b) For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset during or is otherwise related to any event in the Veteran's active duty service.  Please explain why or why not.

(c) For each diagnosed disorder, does the evidence of record clearly and unmistakably show that the disorder existed prior to the Veteran's entrance onto active duty?  If so, what evidence supports that conclusion?

(d) With respect to any such disorder that the examiner finds existed prior to the Veteran's entrance onto active duty, is there clear and unmistakable evidence that the disorder was not aggravated during active service?  The term "aggravation" means an increase in disability during active service beyond the natural progress of the preexisting condition. Please discuss the evidence used to support this conclusion.

The reasons and bases for all opinions expressed should be provided.  The examiner should specifically discuss the Veteran's notation of low back pain at entrance to service, the Veteran's contentions that her back pain stems from her duties in service, and in-service treatment for lower back pain in August 1987 and for arthralgia in April 1988.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

2. Forward the Veteran's claims file to the examiner who conducted the April 2014 VA feet and knees examinations or to another examiner if that individual is no longer available.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  Based on examination findings, medical principles, the Veteran's statements, and treatment records, the examiner should respond to the following:

(a) What are the Veteran's current diagnoses pertaining to the bilateral feet and knees?

(b) For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset during or is otherwise related to any event in the Veteran's active duty service.  Please explain why or why not.

(c) Does the Veteran currently have a diagnosis of arthritis of the left knee or foot?  Do the Veteran's service treatment records indicate that she was diagnosed with arthritis of the left knee or foot during her active duty service?  Was this supported by in-service X-ray findings?

The reasons and bases for all opinions expressed should be provided.  The examiner is asked to specifically discuss the Veteran's contention that her in-service duties caused her knee and feet pain, as well as her in-service treatment for joint and foot pain in June 1987, April 1988, and May 1988.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

3. Forward the Veteran's claims file to the examiner who conducted the April 2014 VA stomach conditions examination or to another examiner if that individual is no longer available.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  Based on examination findings, medical principles, the Veteran's statements, and treatment records, the examiner should respond to the following:

(a) What are the Veteran's current diagnoses pertaining to her stomach?

(b) For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset during or is otherwise related to any event in the Veteran's active duty service, to include taking NSAIDS for headaches or her back, knees, and feet pain.  Please explain why or why not

The reasons and bases for all opinions expressed should be provided.  The examiner must address the Veteran's contentions that her gastrointestinal problems were caused by anti-inflammatory medications administered to her while in service.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

4. Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


